Case 2:20-cv-11289-JAK-SHK Document 6 Filed 03/17/21 Page 1 of 1 Page ID #:35




 1                                            JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
      STEVEN HUNTER,                                 Case No. 2:20-cv-11289-JAK (SHK)
12
                                       Plaintiff,
13
14                                                   JUDGMENT
                         v.
15    FELIPE MARTINEZ, JR., et al.,
16                                    Defendants.
17
18
19         Pursuant to the Order Dismissing Case Without Prejudice, IT IS HEREBY
20   ADJUDGED that this action is DISMISSED without prejudice.
21
22   Dated: March 17, 2021
23
                                               JOHN A. KRONSTADT
24                                             United States District Judge
25
26
27
28
